IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 98-40789
                          Conference Calendar



STANLEY T. ALEXANDER,

                                             Plaintiff-Appellant,

versus

ORLANDO PEREZ; R. WALLACE; ANGLE, Ms.; GEORGE
STEPHENSON; DAVID. M. BLACKWELL; DONALD J. HULSEY,

                                             Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. C-98-CV-20
                       - - - - - - - - - -

                             June 15, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Stanley T. Alexander (#695814), a state prisoner, has

appealed the magistrate judge’s judgment dismissing his civil

rights action as frivolous.    Alexander contends that the district

court dismissed his due process and retaliation claims

prematurely.   Alexander has no cognizable claim related to his

custody classification.     Sandin v. Conner, 515 U.S. 472 (1995);

see Madison v. Parker, 104 F.3d 765, 768 (5th Cir. 1997).      The

magistrate judge did not abuse her discretion in determining that


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 98-40789
                                -2-



Alexander had failed to allege a chronology of events from which

it could be inferred that the defendants were motivated to

retaliate against him.    See Johnson v. Rodriguez, 110 F.3d 299,

310 (5th Cir. 1997); Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir.

1995).

     Alexander contends that the magistrate judge was biased

against him.   Adverse rulings alone do not call into question a

judge’s impartiality.    Liteky v. United States, 510 U.S. 540, 555

(1994).

     In the district court, Alexander contended that the

defendants conspired against him, that Wallace was not properly

trained and supervised, and that his right to equal protection

had been violated.   Alexander has abandoned these issues by

failing to present any argument regarding them on appeal.        See

Applewhite v. Reichhold Chemicals, Inc., 67 F.3d 571, 573 (5th

Cir. 1995).

     Because the appeal is frivolous, it is DISMISSED.     See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR.

R. 42.2.   The dismissal of this appeal as frivolous counts as a

strike for purposes of 28 U.S.C. § 1915(g).   We caution Alexander

that once he accumulates three strikes, he may not proceed in

forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.